Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1-2, 4, 10, and 13 are objected to because of the following informalities:  
In claim 1, line 13, it appears Applicant intended “the vehicle telematics device” to read --the telematics device on the vehicle--
In claim 2, line 1, it appears Applicant intended “identifying a vehicle platform” to read --identifying the vehicle platform--
In claim 4, line 1, it appears Applicant intended “a Controller Area Network (CAN) vehicle and” to read --a Controller Area Network (CAN) vehicle bus and--
In claim 4, line 2, it appears Applicant intended “On-board Diagnostic Parameter IDs (OBD-II PIDs)” to read --On-board Diagnostic II Parameter IDs (OBD-II PIDs)--
In claim 10, line 11, it appears Applicant intended “system; communicate” to read --system; and communicate--
In claim 13, line 1, it appears Applicant intended “a Controller Area Network (CAN) vehicle and” to read --a Controller Area Network (CAN) vehicle bus and--
In claim 13, line 2, it appears Applicant intended “On-board Diagnostic Parameter IDs (OBD-II PIDs)” to read --On-board Diagnostic II Parameter IDs (OBD-II PIDs)--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vehicle bus" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim(s) 2-9 depend(s) from claim(s) 1, (respectively,) fail(s) to cure said indefiniteness issues, and is/are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 1 recites the limitation "the at least one vehicle module" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claim(s) 2-9 depend(s) from claim(s) 1, (respectively,) fail(s) to cure said indefiniteness issues, and is/are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 10 recites the limitation "the at least one vehicle module" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claim(s) 11-19 depend(s) from claim(s) 1, (respectively,) fail(s) to cure said indefiniteness issues, and is/are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mendes et al. (2020/0015048). 
Regarding claim 1, Mendes discloses a method for configuring a telematics device [106] for a vehicle [104], comprising: receiving, at a remote server system [110], different types of identification information from a plurality of different vehicle modules on the vehicle bus of the vehicle from a telematics device on the vehicle (¶0051-0052, ¶0062, ¶0071, ¶0083); identifying, at the remote server system, a vehicle platform based on the identification information by matching the identification information with information stored in at least one database that has been reverse engineered for a vehicle with a same platform (¶0053, ¶0063-0064); identifying, at the remote server system, a set of communication data associated with the vehicle platform for communicating with the at least one vehicle module (¶0042, ¶0054, ¶0058, ¶0066-0067); providing, at the remote server system, the set of communication data to the vehicle telematics device (¶0067). 
Regarding claim 2, Mendes discloses the method of claim 1, wherein identifying a vehicle platform based on the identification information comprises matching the identifying information to vehicle platform information stored in at least one database (¶0011, ¶0053).
Regarding claim 3, Mendes discloses the method of claim 1, wherein the identification information from at least one vehicle module is at least one of a vehicle device identifier, manufacturer identifier, software identifier, and hardware identifier (¶0063-0064). 
Regarding claim 4, Mendes discloses the method of claim 1, wherein the vehicle bus is a Controller Area Network (CAN) vehicle and the communication data is a set of On-board Diagnostic Parameter IDs (OBD-II PIDs) (¶0051, ¶0054, ¶0058, ¶0066, ¶0095-0097).
Regarding claim 6, Mendes discloses the method of claim 1, further comprising: providing, at the remote server system, information regarding a year, make, and model (YMM) of the vehicle from the remote server system (¶0063-0064, ¶0066); and configuring the telematics device based on the YMM information (¶0066, ¶0095-0097).
Regarding claim 7, Mendes discloses the method of claim 1, wherein the at least one database includes identification information for identifying different vehicle modules for different types of vehicles (¶0067).
Regarding claim 8, Mendes discloses the method of claim 1, wherein the at least one database includes different sets of configuration data for configuring different vehicle modules on different types of vehicles (¶0066, ¶0095-0097).
Regarding claim 9, Mendes discloses the method of claim 1, wherein the at least one database includes normalized sets of identification data for different manufacturers of vehicle modules (¶0063-0064, ¶0066, ¶0095-0097).
Regarding claim 10, Mendes discloses a vehicle telematics device [106] in a vehicle [104], comprising: a processor [120] and a memory [118] storing a vehicle telematics application (¶0053); and a communication interface [116] for communicating with a remote server system [110] and a plurality of vehicle modules on a vehicle bus of the vehicle (¶0051-0052, ¶0062, ¶0071, ¶0083); wherein the processor of the telematics device, on reading the vehicle telematics application, is directed to: receive identification information from at least one vehicle device on the vehicle bus of the vehicle (¶0052, ¶0062, ¶0071, ¶0083); provide the identification information to the remote server system (¶0057-0058, ¶0062-0063); obtain communication data to allow for communication with the at least one vehicle module from the remote server system (¶0058, ¶0066-0067, ¶0095-0097); communicate with the at least one vehicle module using the communication data (¶0058).
Regarding claim 11, Mendes discloses the vehicle telematics device of claim 10, wherein the remote server system identifies a vehicle platform based on the identification information by matching the identifying information to vehicle platform information stored in at least one database on the remote server system (¶0053, ¶0063-0064).
Regarding claim 12, Mendes discloses the vehicle telematics device of claim 10, wherein the identification information from the at least one vehicle module is at least one of a vehicle device identifier, manufacturer identifier, software identifier, and hardware identifier (¶0063-0064).
Regarding claim 13, Mendes discloses the vehicle telematics device of claim 10, wherein the vehicle bus is a Controller Area Network (CAN) vehicle and the communication data is a set of On- board Diagnostic Parameter IDs (OBD-II PIDs) (¶0051, ¶0054, ¶0058, ¶0066, ¶0095-0097).
Regarding claim 15, Mendes discloses the vehicle telematics device of claim 10, wherein the processor of the telematics device, on reading the vehicle telematics application, is further directed to: obtain information regarding a year, make, and model, of the vehicle from the remote server system (¶0063-0064, ¶0066). 
Regarding claim 16, Mendes discloses the vehicle telematics device of claim 10, wherein the remote server system includes at least one database that includes identification information for identifying different vehicle modules for different types of vehicles (¶0066, ¶0095-0097).
Regarding claim 17, Mendes discloses the vehicle telematics device of claim 10, wherein the remote server system includes at least one database that includes different sets of configuration data for configuring different vehicle modules on different types of vehicles (¶0066, ¶0095-0097).
Regarding claim 18, Mendes discloses the vehicle telematics device of claim 10, wherein the remote server system includes at least one database that includes normalized sets of identification data for different manufacturers of vehicle modules (¶0063-0064, ¶0066, ¶0095-0097). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendes as applied to claim 1 above, and further in view of Rude (US PGPub. No. 2015/0052226). 
Regarding claim 5, Mendes discloses the method of claim 1 (Mendes ¶0042, ¶0051-0054, ¶0058, ¶0062-0064, ¶0066-0067, ¶0071, ¶0083), wherein the at least one vehicle module comprises a plurality of vehicle modules (Mendes ¶0083), but appears to be silent on the method further wherein the method further comprises: communicating with a first vehicle module using a first set of OBD-II PIDs received from the remote server system; and communicating with a second vehicle module using a second different set of OBD-II PIDs received from the remote server system.
Rude, however, teaches a communication profile selection for a vehicle telematics device wherein the telematics devices can be configured to use multiple communication protocols simultaneously for use with different devices of the vehicle (Rude ¶0017). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Mendes in view of Rude. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Mendes to include wherein the method further comprises: communicating with a first vehicle module using a first set of OBD-II PIDs received from the remote server system; and communicating with a second vehicle module using a second different set of OBD-II PIDs received from the remote server system, as doing so was a known way of effectively communicating with multiple devices of a vehicle having different communication protocols, as recognized by Rude (Rude ¶0017).
Regarding claim 14, Mendes in view of Rude teaches the vehicle telematics device of claim 13 (Mendes ¶0042, ¶0051-0054, ¶0058, ¶0062-0064, ¶0066-0067, ¶0071, ¶0083, ¶0095-0097), wherein the at least one vehicle module comprises a plurality of vehicle modules (Mendes ¶0083), wherein the processor of the telematics device, on reading the vehicle telematics application, is further directed to: communicate with a first vehicle module using a first set of OBD-II PIDs received from the remote server system; and communicate with a second vehicle module using a second set of OBD-II PIDs received from the remote server system (Rude ¶0017), as previously modified, and with the same motivation as applied in, regard to claim 5, above.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 19, Examiner deems a vehicle telematics device in a vehicle, comprising: a processor and a memory storing a vehicle telematics application; and a communication interface for communicating with a remote server system and a plurality of vehicle modules on a vehicle bus of the vehicle; wherein the processor of the telematics device, on reading the vehicle telematics application, is directed to: receive identification information from at least one vehicle device on the vehicle bus of the vehicle; provide the identification information to the remote server system; obtain communication data to allow for communication with the at least one vehicle module from the remote server system; communicate with the at least one vehicle module using the communication data; wherein the processor of the telematics device, on reading the vehicle telematics application, is further directed to: send a request according to a first vehicle bus protocol for identification information on the vehicle bus; and when a response is not received within a time period, send a request according to a different second vehicle protocol for identification information on the vehicle bus after expiration of the time period to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a designed waiting time for a response, and upon expiration thereof sending a request according to a different second vehicle protocol for identification information on the vehicle bus. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669